EXHIBIT 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of this 28 day of August, 2007, between GRAYSTONE
FINANCIAL CORP., a Pennsylvania business corporation (the “Corporation”), and
GRAYSTONE BANK (“Bank”), a Pennsylvania chartered bank and ANDREW SAMUEL, an
adult individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Bank and Executive have been parties to an employment agreement
dated November 14, 2005 relating to the employment of the Executive by the Bank
(the “Original Agreement”); and

 

WHEREAS, the Corporation and the Bank desire to continue to employ Executive to
serve in the capacity of Chairman, President and Chief Executive Officer  of the
Corporation and the Bank on the terms and conditions set forth herein; and

 

WHEREAS, the Corporation, the Bank and the Executive desire to amend and restate
the Original Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                     Employment.  The Corporation and the Bank
each hereby employs Executive and Executive hereby accepts employment with
Corporation and the Bank, on the terms and conditions set forth in this
Agreement.

 

2.                                     Duties of Employee.  Executive shall
serve as the President and Chief Executive Officer of the Corporation and the
Bank, reporting only to the Board of Directors of the Corporation and the Bank
and shall have supervision and control over, and responsibility for, the general
management and operation of the Corporation and the Bank, and shall have such
other powers and duties as may from time to time be prescribed by the Board of
Directors of the Corporation and the Bank, provided such powers and duties are
consistent with the Executive’s position.  Executive shall be elected as a
member and Chairman of the Board of Directors of the Corporation, subject to
election by shareholders, and appointed as Chairman of the Corporation’s Board
of Directors.  Executive shall devote his full time, attention and energies to
the business of the Corporation and the Bank during the Employment Period (as
defined in Section 3 of this Agreement); provided, however, that this Section 2
shall not be construed as preventing Executive from (a) engaging in activities
incident or necessary to personal investments, (b) acting as a member of the
board of directors of any non-profit association or corporation, or (c) 

 

--------------------------------------------------------------------------------


 

being involved in any other activity with the prior approval of the Board of
Directors of the Corporation or the Bank.  The Executive shall not engage in any
business or commercial activities, duties or pursuits which compete with the
business or commercial activities of the Corporation or the Bank, nor may the
Executive serve as a director or officer or in any other capacity in a company
which competes with the Corporation or the Bank.

 

3.                                     Term of Agreement.

 

(a)                                Employment Period.  This Agreement shall be
for a three (3) year period (the “Employment Period”) beginning on the date
first mentioned above, and if not previously terminated pursuant to the terms of
this Agreement, the Employment Period shall end three (3) years later; provided
however, that the Employment Period shall be automatically renewed one year
later on the first anniversary date of the commencement of the Employment Period
(the “Renewal Date”) for a period ending three (3) years from the Renewal Date
unless either party shall give written notice of non-renewal to the other party
at least ninety (90) days prior to the Renewal Date, in which event this
Agreement shall terminate at the end of the Employment Period.  If this
Agreement is renewed on the Renewal Date, it will be automatically renewed on
the first anniversary date of the Renewal Date and each subsequent year (the
“Annual Renewal Date”) for a period ending three (3) years from each Annual
Renewal Date, unless either party gives written notice of non-renewal to the
other party at least ninety (90) days prior to the Annual Renewal Date, in which
case this Agreement will continue in effect for a term ending two (2) years from
the Annual Renewal Date immediately following such notice.

 

(b)                               Termination for Cause.  Notwithstanding the
provisions of Section 3(a) of this Agreement, this Agreement may be terminated
by the Corporation or the Bank for Cause (as defined herein) upon written notice
from the Board of Directors of the Corporation to Executive.  As used in this
Agreement, “Cause” shall mean any of the following:

 

(i)                                     Executive’s conviction of or plea of
guilty or nolo contendere to a felony, a crime of falsehood or a crime involving
moral turpitude, or the actual incarceration of Executive for a period of thirty
(30) consecutive days or more;

 

(ii)                                  Executive’s willful continuing failure to
follow the lawful instructions of the Chief Executive Officer or the Board of
Directors of the Corporation or the Bank (which instructions must be consistent
with the terms of this Agreement), after the Executive’s receipt of written
notice of such instructions, other than a failure resulting form Executive’s
incapacity because of physical or mental illness;

 

(iii)                               A government regulatory agency recommends or
orders in writing that the Corporation or the Bank terminate the employment of
the Executive with the Corporation or the Bank or relieve him of his duties as
such relate to the Corporation or the Bank; or

 

--------------------------------------------------------------------------------


 

(iv)                              Executive’s violation of the covenant not to
compete contained in Section 8 or the confidentiality provisions of Section 9.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except that:

 

(i)                                     the Bank shall pay to Executive the
unpaid portion, if any, of his Annual Base Salary through the date of
termination; and

 

(ii)                                  the Bank shall provide to Employee such
post-employment benefits, if any, as may be provided for under the terms of the
employee benefit plans of the Bank then in effect.

 

(c)                                Termination for Good Reason.  Notwithstanding
the provisions of Section 3(a) of this Agreement, this Agreement shall terminate
automatically upon Executive’s termination of employment for Good Reason.  The
term “Good Reason” shall mean (i) a reduction in salary or material reduction in
benefits, including any incentive compensation plan, except in cases of a
national financial depression or emergency when such reduction has been
implemented generally by the Board of Directors for the Corporation’s senior
management, (ii) a reassignment which assigns full-time employment duties to
Executive at a location more than fifty (50) miles from the Corporation’s
principal executive office on the date of this Agreement, (iii) any other
material breach or default by the Corporation or the Bank under any term or
provision of this Agreement, including any reduction, in any material respect
and without Executive’s consent, of the authority, duties or other terms and
conditions of Executive’s employment hereunder, (iv) any failure of Executive to
be elected to the Board of Directors of either the Corporation or the Bank or to
be appointed as Chairman of each such Board; or  (v) any delivery by the
Corporation or the Bank to the Executive of a written notice of non-renewal
pursuant to Section 3(a) above, in all cases after notice from the Executive to
the Corporation within ninety (90) days after the initial existence of any such
condition that the condition constitutes Good Reason and the failure of the
Corporation and the Bank to cure such situation within thirty (30) days after
said notice.

 

If such termination occurs for Good Reason, then Bank shall pay Executive such
benefits as are set forth in Section 7 of this Agreement.

 

(d)                               Death.  Notwithstanding the provisions of
Section 3(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s death and Executive’s rights under this Agreement shall cease
as of the date of such termination, except that (i) the Bank shall pay to
Executive’s spouse, personal representative, or estate the unpaid portion, if
any, of his Annual Base Salary through date of death and the balance of the
payments (if any) owing pursuant to Section 15(b) below, and (ii) the Bank shall
provide to Executive’s dependents any benefits due under the Bank’s employee
benefit plans.

 

(e)                                Disability.  Executive, the Corporation and
the Bank agree that if Executive becomes eligible for employer-provided
short-term and/or long-term disability benefits, or worker’s compensation
benefits, then the Bank’s obligation to pay Executive

 

--------------------------------------------------------------------------------


 

his base salary shall be reduced by the amount of the disability or worker’s
compensation benefits received by Executive.

 

Executive, the Corporation and the Bank agree that if, in the judgment of the
Corporation’s Board of Directors, the Executive is unable, as a result of
illness or injury, to perform the essential functions of his position on a
full-time basis with or without a reasonable accommodation and without posing a
direct threat to himself or others for a period of six months, the Corporation
and the Bank will suffer an undue hardship in continuing the Executive’s
employment as set forth in this agreement.  Accordingly, this Agreement shall
terminate at the end of the six-month period, and all of Executive’s rights
under this Agreement shall cease, with the exception of those rights which
Executive may have under the Bank’s benefit plans.

 

(f)                                  Resignation from Board of Directors.  In
the event Executive’s employment under this Agreement is terminated for any
reason, Executive’s service as a Director of the Corporation, the Bank, and any
affiliate or subsidiary thereof shall immediately terminate.  This
Section 3(f) shall constitute a resignation notice for such purposes.

 

4.                                     Employment Period Compensation, Benefits
and Expenses.

 

(a)                                Annual Base Salary.  For services performed
by Executive under this Agreement, Bank shall pay Executive an Annual Base
Salary during the Employment Period at the rate of Two Hundred Ten Thousand
Dollars ($210,000) per year, minus applicable withholdings and deductions,
payable at the same times as salaries are payable to other executive employees
of the Bank.  The Annual Base Salary shall be reviewed annually by the Board of
Directors and the Board may, from time to time, increase Executive’s Annual Base
Salary, and any and all such increases shall be deemed to constitute amendments
to this Section 4(a) to reflect the increased amounts, effective as of the date
established for such increases by the Board.  In reviewing adjustments to Annual
Base Salary, the Board of Directors shall consider relevant market data
regarding executive salaries at peer financial institutions and the performance
of the Corporation and the Bank under the Executive’s leadership.

 

(b)                               Bonus.  The Board of Directors of the
Corporation and the Bank may provide for the payment of an annual bonus to the
Executive as it deems appropriate to provide incentive to the Executive and to
reward the Executive for his performance.  Such bonus may, but need not be,
determined in accordance with any incentive bonus programs for executive
officers as approved by the Board of Directors.  The payment of any such bonuses
will not reduce or otherwise affect any other obligation of the Bank to the
Executive provided for in this Agreement.

 

(c)                                Vacations, Holidays, etc.  During the term of
this Agreement, Executive shall be entitled to be paid annual vacation in
accordance with the policies as established from time to time by the Board of
Directors of the Bank.  However, Executive shall not be entitled to receive any
additional compensation from Bank for failure to take a vacation, nor shall
Executive be able to accumulate unused vacation time from one year

 

--------------------------------------------------------------------------------


 

to the next, except to the extent authorized by the Board of Directors of Bank. 
The Executive shall also be entitled to all paid holidays, sick days and
personal days provided by the Bank to its regular full-time employees and senior
executive officers.

 

(d)                               Automobile.  During the term of this
Agreement, the Bank shall provide the Executive with exclusive use of an
automobile mutually agreed upon by Executive and Bank.  This automobile shall be
a mid-size car or comparable sports utility vehicle.  The Bank shall be
responsible and shall pay for all costs associated with the operation and
maintenance of such automobile, including, without limitation, insurance
coverage, repairs, maintenance and other operating and incidental expenses,
including registration, fuel and oil.

 

(e)                                Country Club Membership Fees.  The Bank shall
pay for Executive’s membership dues, capital fund assessments and similar items
necessary or appropriate to maintain a membership at a country club within the
Bank’s market area as mutually agreed upon by Bank and Executive.

 

(f)                                  Stock Based Incentives.  During the term of
this Agreement, Executive shall be entitled to such stock based incentives as
may be granted from time to time by the Corporation’s Board of Directors under
the Corporation’s stock based incentive plans and as are consistent with the
Executive’s responsibilities and performance.

 

(g)                               Employee Benefit Plans.  During the term of
this Agreement, Executive shall be entitled to participate in or receive the
benefits of any employee benefit plan currently in effect at the Bank, subject
to the terms of said plan, until such time that the Board of Directors
authorizes a change in such benefits.

 

(h)                               Business Expenses.  During the term of this
Agreement, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by him, which are properly accounted for, in
accordance with the policies and procedures established by the Board of
Directors of the Corporation or the Bank for its executive officers.

 

5.                                     Termination of Employment Following
Change in Control.

 

(a)                                If a Change in Control (as defined in
Section 5(b) of this Agreement) shall occur at any time during the term of this
Agreement, Executive may terminate his employment for any reason or no reason by
delivering a notice in writing (the “Notice of Termination”) to the Corporation
within thirty (30) days of the Change in Control which termination shall be
effective immediately upon delivery of such Notice of Termination.

 

(b)                               As used in this Agreement, “Change in Control”
shall mean the occurrence immediately of any of the following:

 

(A)                              the consummation of (i) a merger,
consolidation, division or other fundamental transaction involving the
Corporation or the Bank, (ii) a sale, exchange, transfer or other disposition of
substantially all of the assets of the Corporation or the Bank to any entity
which is not a direct or indirect subsidiary

 

--------------------------------------------------------------------------------


 

of the Corporation, or (iii) a purchase by the Corporation or the Bank of
substantially all of the assets of another entity; unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase, disposition or
other transaction is approved in advance by eighty percent (80%) or more of the
members of the Board of Directors of the Corporation who are not interested in
the transaction and (z) a majority of the members of the Board of Directors of
the legal entity resulting from or existing after any such transaction and a
majority of the Board of Directors of such entity’s parent corporation, if any,
are former members of the Board of Directors of the Corporation; or

 

(B)                                any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)), other than the Corporation, a direct or indirect subsidiary of the
Corporation, or a person who is the beneficial owner of more than twenty-five
percent (25%) of the Corporation’s outstanding securities on the date of this
Agreement becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing twenty-five percent (25%) or more of the combined voting power of
Corporation’s then outstanding securities; or

 

(C)                                during any period of two (2) consecutive
years during the term of Executive’s employment under this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period; or

 

(D)                               any other change in control of the Corporation
or the Bank similar in effect to any of the foregoing.

 

6.                                     Rights in Event of Change in Control.

 

(a)                                In the event that Executive delivers a Notice
of Termination (as defined in Section 5(a) of this Agreement) to the
Corporation, Executive shall be entitled to receive the compensation and
benefits set forth below:

 

(i)                                     Executive shall be paid, within twenty
(20) days following termination, a lump sum cash payment equal to three times
the sum of (1) the highest Annual Base Salary as defined in Section 4(a) during
the immediately preceding three calendar years, (2) the highest cash bonus and
other cash incentive compensation earned by him with respect to one of the three
calendar years immediately preceding the year of termination and (3) the highest
value of stock options and other stock based incentives awarded to the Executive
with respect to one of the three calendar years immediately preceding the year
of termination, which value shall be based upon the grant-date fair value of the
award determined in accordance with SFAS 123(R) (“Share-Based Payments”).  The
amount shall be subject to federal, state, and local tax withholdings. 

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the value of restricted stock awarded to
Executive under the Bank’s 2006 Restricted Stock Plan shall not be included
under §6(a)(i)(3) above for purposes of calculating the compensation payable to
Executive.

 

(ii)                                  In addition, for a period of thirty-six
(36) months from the date of termination of employment, Executive shall be
permitted to continue participation in and the Bank shall maintain the same
level of contribution for Executive’s participation in the Bank’s life,
disability, medical/health insurance and other health and welfare benefits in
effect with respect to Executive during the one (1) year prior to his
termination of employment, or, if Bank is not permitted by the insurance
carriers to provide such benefits because Executive is no longer an employee, a
dollar amount equal to the cost to Executive of obtaining such benefits (or
substantially similar benefits).

 

(b)                               Executive shall not be required to mitigate
the amount of any payment provided for in this Section 6 by seeking other
employment or otherwise, nor shall the amount of payment or the benefit provided
for in this Section 6 be reduced by any compensation earned by Executive as the
result of employment by another employer or by reason of Executive’s receipt of
or right to receive any retirement or other benefits after the date of
termination of employment or otherwise.

 

(c)                                Should the total of all amounts or benefits
payable hereunder, together with any other payments which Executive has a right
to receive from the Corporation, the Bank, any affiliates or subsidiaries of the
Corporation or the Bank, or any successors of any of the foregoing, result in
the imposition of an excise tax under Internal Revenue Code Section 4999 (or any
successor thereto), Executive shall be entitled to an additional “excise tax”
adjustment payment in an amount such that, after the payment of all federal and
state income and excise taxes, Executive will be in the same after-tax position
as if no excise tax had been imposed.  Any payment or benefit which is required
to be included under Internal Revenue Code Sections 280G or 4999 (or any
successor provisions thereto) for purposes of determining whether an excise tax
is payable shall be deemed a payment “made to Executive” or a payment “which
Executive has a right to receive” for purposes of this provision.  The
Corporation or the Bank (or its successor) shall be responsible for the costs of
calculation of the deductibility of payments and benefits and the excise tax by
the Corporation’s independent certified accountant and tax counsel and shall
notify Executive of the amount of excise tax prior to the time such excise tax
is due.  If at any time it is determined that the additional “excise tax”
adjustment payment previously made to Executive was insufficient to cover the
effect of the excise tax, the gross-up payment pursuant to this provision shall
be increased to make Executive whole, including an amount to cover the payment
of any penalties resulting from any incorrect or late payment of the excise tax
resulting from the prior calculation.  All such amounts required to be paid
hereunder shall be paid at the time any withholdings may be required (or, if
earlier, the time Executive shall be required to pay such amounts) under
applicable law, and any additional amounts to which Executive may be entitled
shall be paid or reimbursed no later than fifteen (15) days following
confirmation of such amount by the Corporation’s independent accountants;
provided

 

--------------------------------------------------------------------------------


 

however, that any payments to be made under this Section 6(c) shall in all
events be made no later than the end of the Executive’s taxable year next
following the taxable year in which the Executive remits such excise tax
payments.  In the event any amounts paid hereunder are subsequently determined
to be in error because estimates were required or otherwise, the parties agree
to reimburse each other to correct such error, as appropriate, and to pay
interest thereon at the applicable federal rate (as determined under Internal
Revenue Code Section 1274 for the period of time such erroneous amount remained
outstanding and unreimbursed).  The parties recognize that the actual
implementation of the provisions of this subsection are complex and agree to
deal with each other in good faith to resolve any questions or disagreements
arising hereunder.

 

7.                                       Rights in Event of Termination of
Employment Absent Change in Control.

 

(a)                                If Executive’s employment is involuntarily
terminated by the Corporation or the Bank without Cause or is terminated by
Executive for Good Reason pursuant to Section 3(c), then Bank shall pay (or
cause to be paid) to Executive, within twenty (20) days following termination, a
lump sum cash payment equal to three times the sum of (1) the highest Annual
Base Salary as defined in Section 4(a) during the immediately preceding three
calendar years, (2) the highest cash bonus and other cash incentive compensation
earned by him with respect to one of the three calendar years immediately
preceding the year of termination and (3) the highest value of stock options and
other stock based incentives awarded to the Executive with respect to one of the
three calendar years immediately preceding the year of termination, which value
shall be based upon the grant-date fair value of the award determined in
accordance with SFAS 123(R) (“Share-Based Payments”).  The amount shall be
subject to federal, state and local tax withholdings.  In addition, for a period
of three (3) years from the date of termination of employment, Executive shall
be permitted to continue participation in, and the Bank shall maintain the same
level of contribution for, Executive’s participation in the Bank’s life,
disability, medical/health insurance and other health and welfare benefits in
effect with respect to Executive during the one (1) year prior to his
termination of employment, or, if Bank cannot provide such benefits because
Executive is no longer an employee, a dollar amount equal to the cost of
Executive of obtaining such benefits (or substantially similar benefits).  In
addition, if permitted pursuant to the terms of the plan, Executive shall
receive additional retirement benefits to which he would have been entitled had
his employment continued through the then remaining term of the Agreement. 
Notwithstanding the foregoing, the value of restricted stock awarded to
Executive under the Bank’s 2006 Restricted Stock Plan shall not be included
under §7(a)(3) above for purposes of calculating the compensation payable to
Executive.

 

(b)                               Executive shall not be required to mitigate
the amount of any payment provided for in this Section 7 by seeking other
employment or otherwise, nor shall the amount of payment or the benefit provided
for in this Section 7 be reduced by any compensation earned by Executive as the
result of employment by another employer or by reason of Executive’s receipt of
or right to receive any retirement or other benefits after the date of
termination of employment or otherwise.

 

--------------------------------------------------------------------------------


 

(c)                                In the event that amounts or benefits payable
hereunder, together with any other payments which Executive has a right to
receive from the Corporation, the Bank, any affiliates or subsidiaries of the
Corporation or the Bank, or any successors of any of the foregoing, result in
the imposition of an excise tax under Internal Revenue Code Section 4999 (or any
successor thereto), Executive shall be entitled to an additional “excise tax”
adjustment payment in an amount such that, after the payment of all federal and
state income and excise taxes, Executive will be in the same after-tax position
as if no excise tax had been imposed.  Any payment or benefit which is required
to be included under Internal Revenue Code Sections 280G or 4999 (or any
successor provisions thereto) for purposes of determining whether an excise tax
is payable shall be deemed a payment “made to Executive” or a payment “which
Executive has a right to receive” for purposes of this provision.  The Bank (or
its successor) shall be responsible for the costs of calculation of the
deductibility of payments end benefits and the excise tax by the Bank’s
independent certified accountant and tax counsel and shall notify Executive of
the amount of excise tax due prior to the time such excise tax is due.  If at
any time it is determined that the additional “excise tax” adjustment payment
previously made to Executive was insufficient to cover the effect of the excise
tax, the gross-up payment pursuant to this provision shall be increased to make
Executive whole, including an amount to cover the payment of any penalties
resulting from any incorrect or late payment of the excise tax resulting from
the prior calculation.  All such amounts required to be paid hereunder shall be
paid at the time any withholdings may be required (or, if earlier, the time
Executive shall be required to pay such amounts) under applicable law, and any
additional amounts to which Executive may be entitled shall be paid or
reimbursed no later than fifteen (15) days following confirmation of such amount
by the Corporation’s independent accountants; provided however, that any
payments to be made under this Section 6(c) shall in all events be made no later
than the end of the Executive’s taxable year next following the taxable year in
which the Executive remits such excise tax payments.  In the event any amounts
paid hereunder are subsequently determined to be in error because estimates were
required or otherwise, the parties agree to reimburse each other to correct such
error, as appropriate, and to pay interest thereon at the applicable federal
rate (as determined under Code Section 1274 for the period of time such
erroneous amount remained outstanding and unreimbursed).  The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

 

8.                                       Covenant Not to Compete.

 

(a)                                Executive hereby acknowledges and recognizes
the highly competitive nature of the business of the Corporation and the Bank
and accordingly agrees that, during and for the applicable period set forth in
Section 8(c) hereof, Executive shall not:

 

(i)                                     enter into or be engaged (other than by
the Corporation or the Bank), directly or indirectly, either for his own account
or as agent, consultant, employee, partner, officer, director, proprietor,
investor (except as an investor owning less than 5% of the stock of a publicly
owned company) or otherwise of any person, firm, corporation or enterprise
engaged in (1) the banking (including

 

--------------------------------------------------------------------------------


 

bank holding company) or financial services industry, (2) starting a new bank or
(3) any other activity in which the Corporation, Bank or any of its subsidiaries
are engaged during the Employment Period, in either case within a fifty (50)
mile radius of the legal or principal executive office of the Corporation or the
Bank and the office at which the Executive spent the majority of his time (the
“Non-Competition Area”); or

 

(ii)                                  solicit, directly or indirectly, current
or former customers of the Corporation or the Bank or any of their respective
subsidiaries to divert their business from the Corporation and/or the Bank; or

 

(iii)                               solicit, directly or indirectly, any person
who is employed by the Corporation or the Bank or any of their respective
subsidiaries to leave the employ of the Corporation or the Bank.

 

(b)                                 It is expressly understood and agreed that,
although the parties consider the restrictions contained in Section 8(a) hereof
reasonable for the purpose of preserving for the Corporation, the Bank and its
subsidiaries their goodwill and other proprietary rights, if a final judicial
determination is made by a court having jurisdiction that the time or territory
or any other restriction contained in this Section 8(a) hereof is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of Section 8(a) hereof shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such other extent
as such court may judicially determine or indicate to be reasonable.

 

(c)                                  The provisions of this Section 8 shall be
applicable commencing on the date of this Agreement and continuing for twelve
(12) months after the effective date of the termination of Executive’s
employment. Notwithstanding the above provisions, if the Executive violates the
provisions of this Section 8 and the Bank must seek enforcement of the
provisions of Section 8 and is successful in enforcing the provisions, either
pursuant to a settlement agreement, or pursuant to court order, the covenant not
to compete will remain in effect for one full year following the date of the
settlement agreement or court order.

 

(d)                                 Executive hereby agrees that the provisions
of this Section 8 are fully assignable by the Corporation and the Bank to any
successor.  Executive also acknowledges that the terms and conditions of this
Section 8 will not be affected by the circumstances surrounding his termination
of employment.

 

(e)                                  The Executive acknowledges and agrees that
any breach of the restrictions set forth in this Section 8 will result in
irreparable injury to the Corporation and the Bank for which it shall have no
meaningful remedy at law, and the Corporation and the Bank shall be entitled to
injunctive relief in order to enforce provisions hereof.  Upon obtaining any
such final and nonappealable injunction, the Corporation and the Bank shall be
entitled to pursue reimbursement from the Executive and/or the Executive’s
employer of attorney’s fees and costs reasonably incurred in obtaining such
final and nonappealable injunction.  In addition, the Corporation and the Bank
shall be entitled to pursue

 

--------------------------------------------------------------------------------


 

reimbursement from the Executive and/or the Executive’s employer of costs
reasonably incurred in securing a qualified replacement for any employee enticed
away from the Corporation and the Bank by Executive.  Further, the Corporation
and the Bank shall be entitled to set off against or obtain reimbursement from
Executive of any payments owed or made to the Executive hereunder.

 

9.                                     Unauthorized Disclosure.  During the term
of his employment hereunder, or at any later time, the Executive shall not,
without the written consent of the Board of Directors of the Corporation and the
Bank or a person authorized thereby (except as may be required pursuant to a
subpoena or other legal process), knowingly disclose to any person, other than
an employee of the Corporation and the Bank or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
executive of his duties as an executive of the Corporation and the Bank, any
material confidential information obtained by him while in the employ of the
Corporation and the Bank with respect to any of the Corporation and the Bank’s
services, products, improvements, formulas, designs or styles, processes,
customers, methods of business or any business practices the disclosure of which
could be or will be damaging to the Corporation and the Bank; provided, however,
that confidential information shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by the
Executive or any person with the assistance, consent or direction of the
Executive) or any information of a type not other considered confidential by
persons engaged in the same business or a business similar to that conducted by
the Corporation and the Bank or any information that must be disclosed as
required by law.

 

10.                               Indemnification; Liability Insurance.  The
Corporation and the Bank shall indemnify the Executive, to the fullest extent
permitted by Pennsylvania law, with respect to any threatened, pending or
contemplated action, suit or proceeding brought against him by reason of the
fact that he is or was a director, officer, employee or agent of the Corporation
and the Bank or is or was serving at the written request of the Corporation as a
director, officer, employee or agent of another person or entity.  The
Executive’s right to indemnification provided herein is not exclusive of any
other rights to which Executive may be entitled under any bylaw, agreement, vote
of shareholders or otherwise, and shall continue beyond the term of this
Agreement.

 

11.                               Notices.  Except as otherwise provided in this
Agreement, any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to Executive’s
address, in the case of notices to Executive, and to the principal executive
office of the Corporation, in the case of notice to the Corporation or the Bank.

 

12.                              Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer
specifically designated by the Board of Directors of the Corporation.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

 

--------------------------------------------------------------------------------


 

13.                                 Assignment.  This Agreement shall not be
assignable by any party, except by Bank and the Corporation to any successor in
interest to its business.

 

14.                                   Entire Agreement.  This Agreement contains
the entire agreement of the parties relating to the subject matter of this
Agreement and supersedes and replaces any prior written or oral agreements
between them respecting the within subject matter, including, without
limitation, the Original Agreement.

 

15.                               Successors; Binding Agreement.

 

(a)                                    The Corporation and the Bank will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business and/or assets of the
Corporation and/or the Bank to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation and the
Bank would be required to perform it if no such succession had taken place.  As
used in this Agreement, “Corporation” and “Bank” shall mean the Corporation and
the Bank, as defined previously and any successor to its respective business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees or legatees.  If Executive should
die after a notice of termination pursuant to Section 3(c) or 5(a) is delivered
by Executive, or following termination of Executive’s employment without Cause,
and any amounts would be payable to Executive under this Agreement if Executive
had continued to live, all such amounts shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee, or,
if there is no such designee, to Executive’s estate.

 

16.                                   Arbitration.  The Corporation, the Bank
and Executive recognize that in the event a dispute should arise between them
concerning the interpretation or implementation of this Agreement, lengthy and
expensive litigation will not afford a practical resolution of the issues within
a reasonable period of time.  Consequently, with the exception of the covenant
not to compete provisions in Section 8, which the Corporation and/or the Bank
may seek to enforce in any court of competent jurisdiction, each party agrees
that all disputes, disagreements and questions of interpretation concerning this
Agreement are to be submitted to resolution, in Harrisburg, Pennsylvania, to the
American Arbitration Association (the “Association”) in accordance with the
Association’s National Rules for the Resolution of Employment Disputes or other
applicable rules then in effect (“Rules”).  The Corporation, the Bank or
Executive may initiate an arbitration proceeding at any time by giving notice to
the other in accordance with the Rules. The Corporation, the Bank and Executive
may, as a matter or right, mutually agree on the appointment of a particular
arbitrator from the Association’s pool.  The arbitrator shall not be bound by
the rules of evidence and procedure of the courts of the Commonwealth of
Pennsylvania but shall be bound by the substantive law applicable to this
Agreement.  The decision of the arbitrator, absent fraud, duress, incompetence
or gross and obvious error of act, shall be final and binding upon the parties
and shall be enforceable in courts of proper jurisdiction.  Following written
notice of a request for arbitration, the Corporation, Bank and

 

--------------------------------------------------------------------------------


 

Executive shall be entitled to an injunction restraining all further proceedings
in any pending or subsequently filed litigation concerning this Agreement,
except as otherwise provided herein.

 

17.                                   Legal Expenses.  Bank will pay to the
Executive all reasonable legal fees and expenses when incurred by the Executive
in seeking to obtain or enforce any right or benefit provided by this Agreement,
provided he brings the action in good faith and is successful on the merits.

 

18.                                   Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

19.                                   Applicable Law.  This Agreement shall be
governed by and construed in accordance with the domestic, internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles.

 

20.                                 Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

 

21.                                   409A Safe Harbor.  The parties hereto
intend that any and all post-employment compensation under this Agreement
satisfy the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended, and any regulations or guidance promulgated thereunder
(“Section 409A”) or an exception or exclusion therefrom to avoid the imposition
of any accelerated or additional taxes pursuant to Section 409A.  Accordingly,
notwithstanding anything in this Agreement to the contrary, in no event shall
the Corporation or the Bank be obligated to commence payment or distribution to
the Executive of any amount that constitutes deferred compensation within the
meaning of Section 409A earlier than the earliest permissible date under
Section 409A that such amount could be paid without any accelerated or
additional taxes or interest being imposed under Section 409A.   The
Corporation, the Bank and the Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the distribution provisions of Section 409A
and to cause any and all amounts due under this Agreement, the payment or
distribution of which is delayed pursuant to Section 409A, to be paid or
distributed in a single sum payment at the earliest permissible date under
Section 409A.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:

 

GRAYSTONE FINANCIAL CORP.

 

 

 

 

 

 

/s/ Mark Merrill

 

By:

/s/ Marcus Faust

Secretary

 

 

Vice Chairman

 

 

 

 

 

 

ATTEST:

 

GRAYSTONE BANK

 

 

 

 

 

 

/s/ Mark Merrill

 

By:

/s/ Marcus Faust

Secretary

 

 

Vice Chairman

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

 /s/ Randall Horst

 

/s  Andrew S. Samuel

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made as of November 12, 2008, by and
among GRAYSTONE FINANCIAL CORP., a Pennsylvania business corporation
(hereinafter referred to as the “Corporation”), GRAYSTONE BANK, a Pennsylvania
state chartered bank (hereinafter referred to as the “Bank”), and ANDREW SAMUEL
(hereinafter referred to as “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is now serving as Chairman, President and Chief Executive
Officer of the Corporation and the Bank; and

 

WHEREAS, the Corporation, the Bank and Executive are parties to that certain
Amended and Restated Employment Agreement dated as of August 28, 2007 (the
“Employment Agreement”) pursuant to which, among other things, Executive would
be entitled to certain benefits if he terminated his employment for any reason
within 30 days after a “Change in Control” as defined therein; and

 

WHEREAS, the Corporation and Tower Bancorp, Inc., a Pennsylvania corporation
having its principal office in Greencastle, Pennsylvania (“Tower”), are parties
to that certain Agreement and Plan of Merger dated as of November 12, 2008 (the
“Merger Agreement”) pursuant to which the Corporation will merge with and into
Tower, with Tower as the surviving corporation (the “Merger”) and, upon the
completion of the Merger, Greencastle will merge with and into the Bank and the
Bank will become a wholly-owned subsidiary of Tower;

 

WHEREAS, the Merger will constitute a “Change in Control” of the Corporation and
the Bank under the Change in Control Agreement;

 

WHEREAS, the Corporation and the Bank consider the continued services of
Executive to be in the best interests of the Corporation and the Bank; and

 

WHEREAS, upon consummation of the Merger, Executive is to be employed as the
President and Chief Executive Officer of the Corporation and the Chairman,
President and Chief Executive Officer of the Bank; and

 

WHEREAS, the Corporation, the Bank and Executive desire to enter into this
Amendment in light of the pending Merger and to ensure that the Agreement
complies with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
intending to be legally bound hereby, Executive, the Corporation and the Bank
agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Upon consummation of the Merger,
Executive shall continue as a member of the Board of Directors of the
Corporation and shall be employed as the President and Chief Executive Officer
of the Corporation and the Chairman, President and Chief Executive Officer of
the Bank.

 

2.                                       Executive hereby agrees that he shall
not exercise his right pursuant to Section 5(a) of the Employment Agreement to
terminate his employment with the Bank within thirty (30) days of the Merger. 
Executive hereby irrevocably waives any entitlement to benefits under the
Employment Agreement as a result of any such voluntary termination should he
breach his agreement in the foregoing sentence.

 

3.                                       Effective on the date hereof,
Section 3(e) of the Employment Agreement is amended in its entirety, to read as
follows:

 

(e)                                   Disability.  Executive, Corporation and
Bank agree that if Executive becomes Disabled, within the meaning of
Section 409A of the Internal Revenue Code of 1986, and the regulations
thereunder, and becomes eligible for employer-provided short-term and/or
long-term disability benefits, or worker’s compensation benefits, then Graystone
Bank’s obligation to pay Executive his Annual Base Salary shall be reduced by
the amount of the disability or worker’s compensation benefits received by
Executive.

 

Executive, Corporation and Bank agree that if, in the judgment of the
Corporation’s Board of Directors, the Executive is unable, as a result of
illness or injury, to perform the essential functions of his position on a
full-time basis with or without a reasonable accommodation and without posing a
direct threat to himself or others for a period of six months, the Corporation
and the Bank will suffer an undue hardship in continuing the Executive’s
employment as set forth in this agreement.  Accordingly, this Agreement shall
terminate at the end of the six-month period, and all of Executive’s rights
under this Agreement shall cease, with the exception of those rights which
Executive may have under the Bank’s benefit plans.

 

4.                                      Effective on the date hereof,
Section 5(b) of the Employment Agreement defining the term “Change in Control”
is amended in its entirety, to redefine “Change in Control”, to read as follows:

 

(b)                                 As used in this Agreement, “Change in
Control” of the Corporation or the Bank shall mean a change in the ownership or
effective control applicable to the Corporation or the Bank as described in
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (or
any successor provision thereto) and the regulations thereunder.

 

5.                                       Effective on the date hereof, the
Employment Agreement is hereby amended to add a new Section 22 to read as
follows:

 

22.                                  Specified Employee Status.  Notwithstanding
anything in this Agreement to the contrary, in the event Executive is determined
to be a Specified Employee, as that term is defined in Section 409A, payments to
such Specified Employee under paragraphs

 

--------------------------------------------------------------------------------


 

6 or 7, other than payments qualifying as short term deferrals or an exempt
separation pay arrangement under Section 409A, shall not begin earlier than the
first day of the seventh month after the date of termination.

 

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Executive, the Identification Date (as
defined in Section 409A) shall be December 31.

 

6.                                       Effective with the consummation of the
Merger, the Employment Agreement is hereby amended so that all references
therein to the Corporation shall be deemed references to Tower, and Tower, as
successor to Graystone Financial Corp., shall be responsible for all of the
obligations of the Corporation to Executive under the Employment Agreement as
specifically provided in Section 15(a) of the Employment Agreement.

 

7.                                       Effective upon consummation of the
Merger, Section 8(a)(i) of the Employment Agreement is hereby amended and
restated in its entirety to revise the Non-Competition Area as follows:

 

(i)                                     enter into or be engaged (other than by
the Corporation or the Bank), directly or indirectly, either for his own account
or as agent, consultant, employee, partner, officer, director, proprietor,
investor (except as an investor owning less than 5% of the stock of a publicly
owned company) or otherwise of any person, firm, corporation or enterprise
engaged in (1) the banking (including bank holding company) or financial
services industry, or (2) any other activity in which Corporation or Bank or any
of their subsidiaries are engaged during the Employment Period, in any county in
which, at the date of termination of the Executive’s employment, a branch
location, office, loan production office, or trust or asset and wealth
management office of Corporation, Bank, or any of their subsidiaries are located
(“Non-Competition Area”); or

 

8.                                       Except as amended by this Amendment,
the Employment Agreement shall continue in full force and effect and shall
continue after consummation of the Merger.  This Amendment may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

 

9.                                       This Amendment shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, successors and, to the extent permitted hereunder,
assigns.

 

[signatures follow on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Employment Agreement as of the day and year first above written.

 

ATTEST:

 

GRAYSTONE FINANCIAL CORP.

 

 

 

/s/ Carl D. Lundblad

 

By:

/s/ Jeffrey Renninger

Secretary

 

 

Executive Vice President

 

 

 

ATTEST:

 

GRAYSTONE BANK

 

 

 

/s/ Carl D. Lundblad

 

By:

/s/ Jeffrey Renninger

Secretary

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

/s/ Carl D. Lundblad

 

/s/ Andrew Samuel

 

 

Andrew Samuel

 

Consent and Acknowledgement

 

Tower Bancorp, Inc. (“Tower”), intending to be legally bound, hereby consents,
as of the day and year first above written, to the foregoing amendment of the
employment agreement referenced therein (the “Agreement”) and hereby agrees
that, upon consummation of the merger of Graystone Financial Corp. with and into
Tower, with Tower as the surviving corporation, Tower shall become the successor
to Graystone Financial Corp. by operation of law and shall assume and thereafter
perform all of the obligations of Graystone Financial Corp. under the Agreement
as amended to the same extent as Graystone Financial Corp. would be required to
perform it  if no such succession had taken place.

 

 

ATTEST:

TOWER BANCORP, INC.

 

 

/s/ John H. McDowell, Sr.

 

By:

/s/ Jeffrey B. Shank

Secretary

 

President and CEO

 

--------------------------------------------------------------------------------